STATE OF VERMONT 

                     VERMONT ENVIRONMENTAL COURT 
                                                
                                               } 
Town of Grand Isle v. Patry                    }          Docket No. 124‐6‐02  Vtec 
                                               } 
                                                
                                          Decision 
 
     This  matter  came  on  for  a  hearing  on  the  merits  at  the  Grand  Isle  Courthouse 

before  Environmental Judge Thomas S. Durkin on May 26, 2005.   The Town of Grand 

Isle  (Town)  appeared  through  its  attorney,  Amanda  S.E.  Lafferty  Cloud,  Esq.  

Defendant  Ivan  Patry  appeared  at  the  beginning  of  the  merits  hearing,  but  chose  to 

leave  the  courtroom  before  the  hearing  was  concluded.    Prior  to  his  departure,  the 

Court advised Mr. Patry that the merits hearing would continue as scheduled, even in 

his  absence,  so  that  the  Court  could  receive  evidence  relevant  to  the  Town’s 

enforcement  action  and  prayers  for  relief.    Mr.  Patry  chose  to  not  remain  in  the 

courtroom.  After Mr. Patry’s departure, the hearing continued and was concluded later 

that same day. 


                                              Procedural Background 

        This  matter  has  a  long  procedural  history  which  is  briefly  summarized  below.  

The case was most recently remanded to this Court by the Vermont Supreme Court in 

its Decision dated March 9, 2004.1  Grand Isle v. Patry, 2004 Vt. 24, ¶4‐7.  The Vermont 

Supreme  Court  in  that  Decision  rejected  Defendant’s  claims  that  his  land  was 

immunized  from  municipal  regulation  by  the  Charter  of  the  Two  Heroes  of  1779  and 

1
  Defendant petitioned to the U.S. Supreme Court to review his claims following the rejection of such claims by the
Vermont Supreme Court. By letter dated October 13, 2004, the Office of the Clerk of the U.S. Supreme Court
advised that on October 4, 2004, the U.S. Supreme Court had entered an Order denying Defendant’s petition for a
writ of certiorari. Defendant thereafter argued that it was improper for this Court to proceed with the case as
remanded by the Vermont Supreme Court. This Court rejected Defendant’s arguments, as announced in the
decisions of April 7 and 20, 2005.


                                                   Page 1 of 8.
the  American‐British  Treaty  of  1783.    It  also  upheld  this  Court’s  entry  of  judgment  of 

October  14,  2002  and  Decision  and  Order  regarding  the  Town’s  request  for  a 

preliminary injunction against Mr. Patry, dated and issued June 14, 2002.  The Vermont 

Supreme  Court  specifically  referenced  the  following  findings  and  legal  conclusions 

previously  rendered  by  and  referenced  in  this  Court’s  2002  decision  and  entry  of 

judgment, which we incorporate herein by the following reference: 

   1. Mr.  Patry  first  acquired  the  subject  property  by  quit‐claim  deed  on  May 
      14, 2002. 
   2. The subject property is a small parcel, measuring 45 feet wide and 480 feet 
      long. 
   3. Due to its small size and narrowness, the construction or placement of any 
      dwelling  on  the  Patry  property  would  violate  the  25  foot  setback 
      requirement for the zoning district in which the property lies. 
   4. The  subject  property  once  had  a  dwelling  on  it,  but  the  dwelling  was 
      removed prior to Mr. Patry’s purchase.  This former dwelling was served 
      by an on‐site septic system that had since failed. 
   5. The  subject  property  may  or  may  not  have  been  encumbered  by  a 
      wetland.  The 2002 Environmental Court decision and judgment reference 
      that  the  site  was  wet  and  required  drainage,  and  that  Defendant  and 
      people working on his behalf had installed perforated drainage pipe and 
      crushed stone in the rear of the property.  This work caused water to flow 
      from Defendant’s property onto a neighbor’s property. 
   6. Defendant also placed a travel camper on the property, with the intention 
      of using it as a residence. 
   7. Defendant  also  uncovered  the  failed  septic  system,  apparently  to  drain 
      and repair it, and possibly to hook it up to his camper. 
   8. The  Supreme  Court  affirmed  this  Court’s  preliminary  injunction  order 
      and  remanded  the  matter  back  to  this  Court.    In  doing  so,  the  Supreme 
      Court  specifically  referenced  and  affirmed  this  Court’s  previous 
      determinations  that  Defendant  must  complete  the  following  before 
      continuing with his development of the subject property: 
           a. apply for all necessary municipal permits; 
           b. apply for all necessary setback variances; 



                                            Page 2 of 8.
              c. remove  the  travel  trailer  from  the  property  and  not  return  it  until 
                 such variances and permits are received; 
              d. apply  for  a  drainage  permit  for  the  drainage  work  already 
                 completed; 
              e. apply for a septic permit; and  
              f. apply for a building permit. 

        On  remand,  this  Court  is  charged  with  addressing  the  issues  remaining  in  the 

Town’s Complaint:  determinations of (a) whether a permanent, mandatory injunction 

should issue and (b) what assessment of penalties, if any, should be awarded in light of 

Defendant’s  zoning  violations.    Based  upon  the  admissible  evidence  presented  at  the 

May 26, 2005 hearing, this Court makes the following additional factual determinations: 


                                    Additional Findings of Fact 

1.      On May 20, 2002, the then Town Zoning Administrator issued a written notice to 

Defendant  detailing  the  violations  of  the  zoning  ordinance  that  form  the  basis  of  the 

Town’s  enforcement  complaint.    This  notice  also  advised  Defendant  that  he  could 

appeal to the Town Development Review Board (DRB) within fifteen days. 

2.      Defendant  chose  not  to  appeal  the  May  20,  2002  Notice  of  alleged  zoning 

violation. 

3.      Since  this  Court’s  Entry  Order  of  October  14,  2002,  Defendant  has  failed  and 

refused to: 

     a. apply for any of the necessary municipal permits; 
     b. apply for any of the necessary setback variances; 
     c. cease and desist from any further work on any building, other structure or 
        the  wastewater  disposal  system  on  his  property  until  first  receiving  the 
        necessary variances and permits; 
     d. remove the travel trailer from the property; 
     e. apply for a drainage permit for the drainage work already completed; 




                                               Page 3 of 8.
     f. cease and desist from any further drainage work on his property until first 
        receiving a drainage permit; 
     g. apply for a septic permit;  
     h. cease  and  desist  from  any  further  work  on  the  replacement  of  the  failed 
        septic system on his property until first receiving a septic permit; 
     i. restore the property to the condition it was in prior to his commencement 
        of unlawful and unpermitted land development on May 14, 2002; and  
     j.   apply for a building permit. 
4.        The  current  and  former  Zoning  Administrators  inspected  Defendant’s  property 

on several occasions during the period from May 20, 2002 through May 26, 2004.  Their 

inspections revealed that Defendant allowed the above referenced zoning violations to 

continue and took no discernable action to cease or mitigate such violations. 

5.        Defendant has disregarded the violation notice issued by the Town and the prior 

orders of this Court, even after exhausting all avenues of appeal, without success, over 

the  course  of  over  three  years.   Defendant  has  shown  no  intention  of  abiding  by  such 

Town notices or Court orders. 

6.        The  undisputed  evidence  at  trial  was  that  as  of  the  trial  date  (May  26,  2005), 

Defendant’s zoning violations continued for one thousand, one hundred and one (1,101) 

days  after  the  notice  from  the  Town  on  May  20,  2002  that  his  actions,  detailed  above, 

were regarded as zoning violations. 

7.        Since  trial,  the  Court  has  not  received  evidence  from  either  the  Town  or 

Defendant  that  Defendant  has  taken  any  actions  to  remedy  his  zoning  violations, 

thereby  making  the  requested  injunction  less  necessary.    In  fact,  the  only  filings 

received from Defendant since the trial evidence that he persists in his assertion that his 

property  is  immune  from  municipal  regulation,  even  though  he  has  exhausted  his 

appellate rights, including filings to the U. S. Supreme Court, without success. 




                                               Page 4 of 8.
8.     As  of  May  31,  2005,  the  Town  has  expended  $18,760.81  in  attorney’s  fees  and 

litigation  expenses  directly  related  to  prosecuting  Defendant’s  zoning  violations.    The 

current  Zoning  Administrator  has  devoted  no  less  then  10  hours  directly  related  to 

responding  to  Defendant’s  zoning  violations;  her  time  is  charged  at  the  rate  of  $15.00 

per hour.   

                                              Conclusions 

       Two  issues remain in  this  enforcement action:  first, is the  Town entitled to  the 

requested  injunction  and  second,  what  penalties  should  be  imposed  in  response  to 

Defendant’s zoning violations.  We take those legal issues in that order. 

       Initially,  before  addressing  either  issue,  it  is  appropriate  to  state  clearly  one 

general conclusion that flows from Defendant’s actions:  Defendant has never contested 

that his actions constitute multiple violations of the Town zoning ordinance.  Rather, all 

Defendant’s energies in this legal proceeding have been focused on his assertion that his 

property enjoys immunity from municipal regulation because of the Charter of the Two 

Heroes of 1779 and the American‐British Treaty of 1783.  In this regard, Defendant has 

failed to convince this Court, our Supreme Court and the U. S. Supreme Court that his 

legal  argument  has  merit.    Since  the  undersigned  was  not  the  judge  that  previously 

presided in this enforcement action, it seems appropriate to reiterate that Defendant has 

failed to present any acceptable legal authority for his argument.  We therefore repeat: 

his claimed defense does not have merit. 

       Further, Defendant’s failure to timely appeal the Town’s notice of violation bars 

him from challenging the Town’s allegations in this enforcement proceeding.  Town of 

Charlotte  v.  Richmond,  158  Vt.  354,  356‐7  (1992).    The  statutory  provisions  relating  to 

challenges of zoning violation allegations provide an  exclusive remedy:  appeal of the 

notice of violation within 15 days to the appropriate municipal panel.  24 V.S.A. § 4472.  

Thus, the Town’s allegations of zoning violations stand as uncontestable facts where, as 


                                            Page 5 of 8.
here,  a  defendant  has  failed  or  refused  to  follow  the  proper  administrative  procedure 

for contesting the Town’s allegations.  With this factual foundation in mind, we turn to 

the remaining legal issues in this case. 

A.       Mandatory injunction. 

         Actions  in  which  a  party  requests  an  injunction  often  cause  the  trial  court  to 

engage  in  a  balancing  test.    See  Thompson  v.  Smith,  119  Vt.  488,  509‐10  (1957).    One 

exception  to  that  general  rule  occurs  in  cases,  such  as  here,  where  a  municipality  is 

requesting  an  injunction  as  part  of  a  zoning  enforcement  action.    In  such  cases,  the 

authority to request the injunction derives from 24 V.S.A. § 4445.2  The statute has been 

interpreted as directing a trial court to  

         focus  on  two  areas  of  inquiry.    The  first  is  whether  the  violation  of  the 
         zoning ordinance is substantial . . . . [O]nce the court finds that a violation 
         is  substantial,  further  balancing  of  injury  and  cost  is  generally 
         inappropriate. 
         The  second  area  is  whether  the  landowner’s  violation  is  innocent  or, 
         alternatively,  involves  conscious  wrongdoing.    Courts  have  generally 
         found  that  a  conscious  decision  to  go  forward,  in  the  face  of  a  direction 
         not  to  from  the  regulatory  body,  outweighs  factors  pointing  against  the 
         issuance of a mandatory injunction. 
Town of Sherburne v. Carpenter, 155 Vt. 126, 131‐32 (1990)(citations omitted). 

         The violations that occurred on Mr. Patry’s property were substantial.  His utter 

refusal  to  obtain  any  of  the  municipal  permits  necessary  for  the  development  of  his 

undersized  lot  and  disregard  for  the  potential  damages  caused  by  his  unregulated 

drainage  and  septic  work  define  the  substantiality  of  his  actions.    Mr.  Patry  began 

working  on  the  development  of  his  property  within  days  of  acquiring  title.    His 




2
  Section 4445 was the applicable statutory provision in effect when this action was filed in 2002. It was replaced
by 24 V.S.A. § 4452, in substantially the same form, in Act 115 of 2004 (the so-called “Permit Reform Act of
2004”).


                                                    Page 6 of 8.
activities  were  so  conspicuous  that  they  resulted  in  the  Zoning  Administrator  issuing 

the notice of violation shortly after Mr. Patry acquired title. 

          Neither  the  issuance  of  the  formal  violation  notice,  nor  the  long  history  of  this 

enforcement  action,  appears  to  have  deterred  Mr.  Patry  from  continuing  his 

development plans for the property.  Even when faced with the 2005 merits hearing on 

this action, Mr. Patry’s focus appeared solely upon his perceived rights and not the real 

dangers  flowing  from  his  unregulated  development.    Given  Mr.  Patry’s  apparent 

disregard  for  the  important  public  safety  and  health  issues  zoning  regulations  are 

intended to protect, a mandatory injunction is appropriate and necessary in this case. 

B.        Penalties. 

          Zoning  violations  are  considered  to  be  potentially  serious  offenses  by  our 

Legislature,  as  is  evidenced  by  the  authorization  to  impose  a  civil  penalty  of  up  to 

$100.00 for each day that the violation continues, pursuant to 24 V.S.A. § 4444(a).3  As a 

civil, and not criminal penalty, any penalty authorized by § 4444(a) may not be punitive 

in  nature;  the  penalty  must  be  “rationally  related  to  the  damages  suffered  from 

landowner’s  violation  of  [the]  Town’s  bylaws.”    Town  of  Hinesburg  v.  Dunkling,  167 

Vt. 514, 528 (1998).   

          We cannot determine on the record before us the full cost or expense caused by 

Defendant’s continued, willful violation of  the Town bylaws here.  Cost evidence was 

not  provided,  and  perhaps  not  possible,  for  the  flooding  of  the  neighbor’s  property 

caused by Defendant’s unpermitted drainage work.  There is also an absence, perhaps 

due to impossibility, of evidence presented on the cost to his neighbors and community 

for  Defendant’s  unregulated  septic  repair  work  or  refusal  to  return  his  property  to  a 

safe or stable condition until he receives the necessary permits.   


3
    See footnote 2, above. Section 4444 was replaced by § 4451 in the Permit Reform Act of 2004.


                                                    Page 7 of 8.
       But the cost evidence the Town was able to produce here does provide the Court 

with some evidence of the costs attributable to Defendant’s willful zoning violations.   

       Section 4444(a) has been interpreted to authorize a penalty which is “remedial in 

nature, designed to cover the costs of prosecution.”  Hinesburg v. Dunkling, 167 Vt. at 

527, citing United States v. Halper, 490 U.S. 435, 453 (1989)(Kennedy, J., concurring). 

       In  light  of  Defendant’s  zoning  violations  and  his  continued  refusal  to  abide  by 

Zoning  Administrator’s  authorized  directives,  and  this  Court’s  2004  decision,  to  cease 

his  unpermitted  development  of  his  property,  we  find  the  total  town  expenses  of 

$18,910.81 for the three year period from May 20, 2002 to May 26, 2005 to be reasonable.  

We  therefore  impose  a  per  diem  fine  of  $17.176  against  Defendant  for  that  period.  

Further, given that the undisputed evidence at trial revealed that Defendant continued 

his  actions  in  violation  of  the  ordinance  up  to  and  through  the  day  of  trial,  with  no 

stated intention to cease his actions in violation of the ordinance, we find that the Town 

is  entitled  to an  additional  fine  of $15.00 per  day for  each day after May 26, 2005  that 

Defendant fails and refuses to abide by this Court’s June 14, 2002 Decision, October 14, 

2002 Entry of Judgment and the Decision and Judgment entered this day. 

       Dated at Berlin, Vermont this 6th day of March, 2006. 
 
 
 
                                      ______________________________________ 
                                        Thomas S. Durkin, Environmental Judge




                                             Page 8 of 8.